Mr. Justice Burnett
delivered the opinion of the court.
1. Section 175, L. O. L., says:
"A motion to set aside a judgment and for a new trial, with the affidavits, if any, in support thereof, shall be filed within one day after the entry of the judgment sought to be set aside, or such further time as the court may allow.”
In view of this statute, the Circuit Court could not properly entertain the motion filed more than one day after the trial, without extension of time having been granted: State v. McDaniel, 39 Or. 161 (65 Pac. 520).
2. Moreover, as held in Macartney v. Shipherd, 60 Or. 133 (117 Pac. 814, Ann. Cas. 1913D, 1257), no appeal lies from an order denying a motion for a new trial. For these reasons, the defendant has no standing in this court by virtue of his appeal, and the judgment against him must be affirmed.
Affirmed: Rehearing Denied.
Mr. Chief Justice McBride, Mr. Justice Eakin and Mr. Justice Bean concur.